Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-31 are pending.

Objection to Color Drawings/Specification

MPEP 608.02, part VIII states:

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ). 

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.     

Since the color petition of 10/09/2019 was not granted in the decision of 02/22/21, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 10/09/2019 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.
It is noted that a renewed petition has been filed but there is not yet a decision.

Claim Objections
Claims 10, 11, 25, 27, and 28 are objected to for the following informalities:
Claim 10 is objected to because as an independent claim, it must recite the deposit number of the claimed plant.
Claims 11 and 25 are objected to for the following informalities:
Claim 11 should recite —exhibits the combination of traits—, instead of “exhibits a combination of traits” to clarify the claim.
Claim 25 is objected to for depending from claim 23, which is drawn to a method of introduction of a desired trait into a plant of lettuce variety 41-801 RZ by backcrossing, because claim 25 does not recite that the selected backcross progeny comprise the desired trait and all of the physiological and morphological characteristics of a plant of lettuce variety 41-801 RZ when grown in the same environmental conditions, as recited in claim 23.
Claims 27 and 28 should read “the plant of claim 2” in line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 14, 15 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 is rejected because “the lettuce plant” lacks antecedent basis. Claim 23 is drawn to a method that produces multiple plants making it unclear which is being referred to.
Dependent claims which do not cure the deficiencies are also rejected. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Enablement
Claim 11 is rejected under 35 U.-S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an F1 progeny plant produced by crossing a plant of variety 41-801 RZ with a second plant, does not reasonably provide enablement for a progeny plant of any filial generation that exhibits a combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; resistance to currant-
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these characteristics.
The claim is broadly drawn to a progeny plant produced by crossing a plant of variety 41-801 RZ with a second plant, wherein the progeny plant exhibits a combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0, Fusarium (Fusarium oxysporum f.sp. lactucae) race Fol:1 and lettuce mosaic vims (LMV) race LMV:1, light green and moderately blistered mature leaves as well as having a reduced wound-induced surface discoloration.

The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Or. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of -working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The specification teaches that plants of variety 41-801 RZ were made by an initial cross of plants 14M.81171 and 14M.81160  (pg. 12) and selected to the F5 line, seed lot 17R.7383, which was then 
The specification further states that a lettuce plant designated 41-801 RZ, representative seed of which have been deposited under NCIMB 43145, exhibits a combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0, Fusarium (Fusarium oxysporum f.sp. lactucae) race Fol:1 and lettuce mosaic vims (LMV) race LMV:1, light green and moderately blistered mature leaves as well as having a reduced wound-induced surface discoloration.
Additional traits are provided in tables 2-3.
Other than 41-801 RZ, the specification fails to teach a single plant having “the morphological and physiological characteristics” of the variety'' or even just the claimed combination of traits. 
The specification fails to teach how to predictably make a plant having the combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0, Fusarium (Fusarium oxysporum f.sp. lactucae) race Fol:1 and lettuce mosaic vims (LMV) race LMV:1, light green and moderately blistered mature leaves as well as having a reduced wound-induced surface discoloration.
The Specification fails to teach which breeding partners must be employed in order to arrive at a plant having the claimed traits. The specification does not demonstrate how to obtain the characteristics of 41-801 RZ other than by the single cross of parent plants 14M.81171 and 14M.81160 followed by selection steps. However, it should be noted that the specification does not teach which trait(s) were used in the selection process.

Thus, the art clearly recognizes that there is great unpredictability and many uncontrollable factors when breeding lettuce varieties.
Other than lettuce cultivar 41-801 RZ, the specification fails to teach how to make a plant having the claimed combination of traits.
The specification fails to teach how- to make progeny plants derived from 41-801 RZ that have a combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0, Fusarium (Fusarium oxysporum f.sp. lactucae) race Fol:1 and lettuce mosaic vims (LMV) race LMV:1, light green and moderately blistered mature leaves as well as having a reduced wound-induced surface discoloration.

Thus, given the unpredictability established in the prior art, it would appear that each potential breeding partner would have to be empirically tested to determine, which, if any, are suitable to cross with a plant of 41-801 RZ to produce progeny having the recited traits. Given that the claims require a resultant plant with a particular phenotype, the screening process could not be automated.
Accordingly, it would require undue trial and error experimentation to produce plants that exhibit a combination of resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0, Fusarium (Fusarium oxysporum f.sp. lactucae) race Fol:1 and lettuce mosaic vims (LMV) race LMV:1, light green and moderately blistered mature leaves as well as having a reduced wound-induced surface discoloration. Therefore, it would require undue experimentation to practice the claimed invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. It is noted that Applicant has deposited seed for 41-801 RZ with NCIMB. 
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein. A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
On page 9 of the specification [0043], the Applicant states that a deposit of the variety was made under the Budapest Treaty; however, there is no affirmative statement that all restrictions upon availability to the public will be irrevocably removed upon issuance for the enforceable life of the patent. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed
upon granting of the patent for the enforceable life of the patent in accordance with 37
CFR § 1.808(a)(2):
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5
years after the last request or for the enforceable life of the patent, whichever is longer;
and
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.
Written description
Claims 11, 13-15, 17-18, 21-22, 25, and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims are broadly drawn to plants produced by breeding methods comprising crossing a plant of 41-801 RZ with a second, unknown plant one or more times to yield progeny plants of an undefined filial generation or via mutagenesis and that have an undefined number of trait modifications. 
The specification teaches that plants of variety 41-801 RZ were made by an initial cross of plants 14M.81171 and 14M.81169 (pg. 12), progeny were selected to the F5 line, seed lot 17R.7383, which was then multiplied and deposited under NCIMB 43145 (41-801 RZ). The specification states that lettuce variety 41-801 RZ “is a uniform and stable line” [0049].
The specification further states that a lettuce plant designated 41-801 RZ. representative seed of which have been deposited under NCIMB Accession No. 43145, exhibits a combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, (Nasonovia ribisnigri) biotype Mr:0, Fusarium (Fusarium oxysporum f.sp. lactucae) race Fol:1 and resistance to Lettuce Mosaic Virus (LMV) race LMV:1. Additional traits are provided in Tables 2-3.
Claim 11 is drawn to a lettuce plant exhibiting resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, (Nasonovia ribisnigri) biotype Mr:0, Fusarium (Fusarium oxysporum f.sp. lactucae) race Fol:1 and resistance to Lettuce Mosaic Virus (LMV) race LMV:1, as well as having a reduced wound-induced surface discoloration. This plant is produced by a method that involves any number of crosses between 41-801 RZ and distinct lettuce cultivars. Thus, this claim essentially reads on any lettuce plant merely exhibits these traits.
As discussed above, plant breeding is highly unpredictable and even when crossing the same two parents, one will not necessarily produce the same products of the cross. Even when crossing two inbred parent plants, a breeder cannot predict the phenotype of a given cross until the cross is made given the complexity of inheritance and the multigenic pathways controlling the traits. If the parents are inbred lettuce plants, then the Applicant has only described a single species 
Thus, plants having been produced by crossing any two plants or even crossing 41-801 RZ with a second, undisclosed plant that have the claimed traits have not been described. Furthermore, given the scope of claim 12 (a progeny plant having all the traits of 41-801 RZ, which is produced by selling or by crossing a plant of the variety with a second plant of the variety), the plants of claim 11 are clearly not limited to these crosses but rather encompass crossing a plant of 41-801 RZ with a second distinct plant. Therefore, the claim encompasses any plant having only the traits recited and these traits need not be conferred by the same means as present in the deposited variety.
Claims 13-15 are drawn to a lettuce plant that is modified in one or more characteristics. As discussed above, it is unclear whether this is in comparison to the variety, to the progeny plant of claim 11, or whether the traits listed in claim 11 are required. Nevertheless, the claims encompass progeny plants of any filial generation derived from 41-801 RZ and that have been further modified to have any number of characteristics modified. Thus, these claims read on any lettuce plant. Standard mutagenesis techniques introduce genomic modifications in a random and unpredictable fashion. Plants having undergone mutagenesis will not necessarily exhibit all or any of the traits of the original variety. The plants of claims 13-15 read on not only F2, F2, F3, etc... filial generation, but also these higher filial generations having been further modified, which will certainly not resemble the starting variety either genetically or phenotypically.

Claim 31 is drawn to a plant produced by “introducing’ a mutation or transgene into lettuce variety 41-801 RZ. The term “introducing” does not limit the means by which the alteration is provided to the plant. Thus, the mutation or transgene may be “introduced” via breeding (outcrossing any number of times), which includes generations beyond the F1. Additionally, the mutation may be introduced via mutagenesis (by applying a mutagen). Doing so, induces thousands of random, unspecified mutations to the genome, which results in a plant that does not share the same genetic background nor distinguishing characteristics of the variety. Rather the induced random mutations have an unpredictable effect on physiological and morphological characteristics.
Progeny plants of higher filial generations have not been described, and thus, plants derived from said higher filial generation having been further modified via mutagenesis or transformation have not been described. Plants produced by mutagenizing a plant or seed of 41-801 RZ have not been described either genetically or phenotypically.
Claim 30 reads on a method of determining the genotype of a plant of 41-801 RZ by obtaining nucleic acids of 41-229 RZ, or a 1st generation progeny thereof, comparing the nucleic acids to a reference plant, and detecting polymorphisms that are indicative of lettuce variety 41-801 RZ. When crossing two plants, about 50% of the genome will come from the first parent (41-801 RZ) and the other 50% will come from the second parent (unknown breeding partner). This results in hybrid lettuce 
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 U8PQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in it’s specification. In this case, there is no way that a practitioner would be able to determine if any particular soybean plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
These claims are “reach through” claims in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in 
The Applicants fail to describe a representative number of plants produced by the claimed methods comprising outcrossing 41-229 RZ, producing plants that have the recited traits, and progeny plants produced by the methods. The Applicants only provide inbred plants of lettuce variety 41-801 RZ with characteristics listed in Tables 2-3 on pages 15-16 of the specification. Plants produced by the claimed methods encompass an undefined number of possible lettuce plants with varying genotypes and phenotypes which have not been described and were not in the possession of the applicant at the time of filing.
Dependent claims included in the rejection but not specifically mentioned are rejected for failing to overcome the deficiencies of the parent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 17, 18, 21, 22, 25, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ammerlaan (US PGPub no. 20170156283; published June 8, 2017).

The specification teaches that the lettuce plant deposited under NCIMB Accession No. 43145 has the characteristics listed at pages 15-16 of the specification, Tables 2-3. Resistances are described on page 17 of the specification, paragraphs [0026]-[0031]. Progeny are described broadly as:
[0026] In one embodiment, there is provided a method for producing a progeny of lettuce cultivar 41-801 RZ which may comprise crossing a plant designated 41-801 RZ with itself or with another lettuce plant, harvesting the resultant seed, and growing said seed. 
[0027] In a further embodiment, a progeny plant is provided which is produced by this method, wherein said progeny exhibits a combination of traits including resistance to downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0, Fusarium (Fusarium oxysporum f.sp. lactucae) race Fol:1 and Lettuce Mosaic Virus (LMV) race LMV:1, as well as having a reduced wound-induced surface discoloration. 
[0028] In another embodiment, a progeny plant is provided which is produced by the above method, wherein said progeny exhibits all the morphological and physiological characteristics of the lettuce variety designated 41-801 RZ, a sample of seed of said variety having been deposited under NCIMB accession No. 43145. 
[0029] In a further embodiment there is provided a progeny plant produced by sexual or vegetative reproduction, grown from seeds, regenerated from the above-described plant parts, or regenerated from the above-described tissue culture of the lettuce cultivar or a progeny plant thereof, a sample of seed of which having been deposited under NCIMB Accession No. 43145. The progeny may have any of the aforementioned resistance(s), and one or more morphological or physiological characteristics recited or tabulated herein, and a progeny plant advantageously having all of the aforementioned resistances and the characteristics recited and tabulated herein, are preferred. 

[0031] In still another embodiment, the present invention provides progeny of lettuce cultivar 41-801 RZ produced by sexual or vegetative reproduction, grown from seed, regenerated from the above-described plant parts, or regenerated from the above-described tissue culture of the lettuce cultivar or a progeny plant thereof. 
Ammerlaan discloses a lettuce variety designated as “41-521 RZ”, which has a number of the same characteristics to the instantly claimed lettuce such as anthocyanin distribution and concentration, seed color, cotyledon shape, shape of fourth leaf, fourth leaf apical margin, fourth leaf basal margin, margin incision depth, leaf glossiness, absent trichomes and head shape (Tables 2-3). Ammerlaan anticipates the claims because progeny of undefined filial generations of a lettuce plant deposited under NCIMB Accession No. 42155 may have many characteristics that are different from the parent plant, and additionally, Ammerlaan also discloses introducing traits into the lettuce by means of crossing, transgenes and mutagenesis (claims 10-25). Ammerlaan anticipates the claims since the progeny only need to have some of the same characteristics as that of 41-801 RZ and are not required to have the same genetic background as 41-801 RZ. Likewise, the plant of claim 17 and the seed of claim 31 is produced by crossing a plant of 41-801 RZ with a second plant and then crossing the progeny produced any number of times to produce the claimed plant and seed. Thus, the instantly claimed plants and seeds would not resemble the seed deposited under NCIMB 42155 or the plants grown from said seed, and there is no requirement that the plants or seeds share any of the morphological or physiological characteristics of 41-801 RZ.
Thus, the instantly claimed plants and seeds would not resemble the seed deposited under NCIMB 43145 or the plants grown from said seed, and there is no requirement that the plants or seeds share any of the morphological or physiological characteristics of 41-801 RZ. Thus, the plants and seed of Ammerlaan sharing at least one morphological and physiological trait with instant 41-801 RZ anticipates these limitations.


Closest Prior Art
	41-801 RZ appears to be free of the prior art, which does not teach or suggest a lettuce variety having the characteristics found in Tables 2 and 3 and which was developed from a cross of plants 14M.81171 and 14M.81169 (pg. 12)
The closest prior art is Ammerlaan, which teaches lettuce variety 41-521 RZ, which is a Cos plant type with white seed color, broad to intermediate cotyledon shape, elongated shape of fourth leaf, entire fourth leaf apical margin, moderately dentate fourth leaf basal margin, absent/shallow margin incision depth, glossy leaf glossiness, strong blistering, absent trichomes, elongated head shape, rounded butt shape, prominently raised midrib, medium head size class, very slow bolting class.

Conclusion
Claims 1-31 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/Ashley K Buran/               Primary Examiner, Art Unit 1662